DETAILED ACTION
This action is in response to communications filed on October 14th, 2021.
Claims 1 and 3-7 are hereby allowed.  Claim 1 is currently amended.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The applicant’s arguments on pages 5-10 of their response filed on October 14th, 2021 are persuasive in arguing that the prior art of record (the combination of Block and Galvin) does not teach the claims as amended.  Specifically, the prior art of record does not teach: rejecting a request to hold a conference if the virtual conference number does not exist in the pre-stored draft of a virtual conference.
Upon further search and consideration in the technology area of virtual conferencing using video conference servers and multipoint controllers, no prior art was identified as teaching: rejecting a request to hold a conference if the virtual conference number does not exist in a pre-stored draft of a virtual conference.  The aforementioned claim limitations in combination with all the other limitations of the independent claims, are therefor considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wenger		Pat. Pub.	2006/0146734
Shin		Pat. Pub.	2013/0162758
Even		Patent no.	7,174,365
Liu		Pat. Pub.	2015/0092617
Wang		Pat. Pub.	2014/0176667
Shaffer		Patent no.	8,296,361
Wu		Pat. Pub.	2015/0215175
Wang		Pat. Pub.	2016/0004981
Moran		Pat. Pub.	2016/0117645
Muller		Pat. Pub.	2012/0005278
Qian		Pat. Pub.	2018/0234471
Angelo		Pat. Pub.	2013/0321560

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
11/6/21
/BLAKE J RUBIN/Examiner, Art Unit 2457